Citation Nr: 0623422	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  03-24 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to service connection for a left ankle condition.

Entitlement to service connection for a right ankle condition 
and history of tibial chip/old avulsion.

Entitlement to service connection for a left knee condition.

Entitlement to service connection for a right knee condition.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran had verified active service from June 1974 to 
July 1994; in addition, he served on active duty as a cadet 
at the United States Coast Guard Academy from 1970 to June 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that denied the veteran's claims of 
entitlement to service connection for a left ankle condition, 
right ankle condition, left knee condition, and right knee 
condition.  The veteran perfected a timely appeal of these 
determinations to the Board.


FINDING OF FACT

There is no competent medical evidence that the veteran 
suffers from a chronic ankle or knee disability.


CONCLUSIONS OF LAW

A left ankle disability was neither incurred in nor 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).

A right ankle disability and history of tibial chip/old 
avulsion was neither incurred in nor aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005).

A left knee disability was neither incurred in nor aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).

A right knee disability was neither incurred in nor 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2005).  VA must provide such 
notice prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction 
(AOJ).  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).

In this case, VA satisfied its duty to notify by means of a 
January 2002 letter from the AOJ to the veteran, which 
informed him of what evidence was required to substantiate 
his claim and of his and the VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
relevant evidence and/or information in his possession to the 
AOJ. 

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As the Board 
concludes below that the preponderance is against the 
veteran's claims for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  Therefore, despite the 
inadequate notice provided to the veteran on these two 
elements, the Board finds no prejudice to the veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claims for service connection.  38 U.S.C.A. 
§ 5103A (West 2002).  The information and evidence associated 
with the claims file consist of the veteran's service medical 
records, letters and an examination report from the veteran's 
private physicians, and statements by the veteran.  Moreover, 
the veteran was informed in a January 2002 letter from the RO 
that the best type of evidence of his current conditions 
would be statements from doctors who treated him after he 
left service.  The letter also stated that if the veteran was 
treated in a private hospital or by a non-VA physician, VA 
could request reports of that treatment for the veteran if he 
submitted to the RO a form for the Authorization for Release 
of Information.  However, the veteran never submitted any 
such form to VA, and requests for private medical records 
were never made by VA on his behalf.  There is no indication 
that there is any additional relevant evidence to be obtained 
by either VA or the veteran.

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran argues that he is entitled to service connection 
for both left and right ankle conditions, and for left and 
right knee conditions.  Specifically, the veteran contends: 
(1) that he suffered an ankle break and knee injuries 
participating in athletics and other professional training 
between 1970 and 1974, and that as a result his ankle is weak 
and goes out easily; (2) that he continued to be bothered by 
his ankles and knees due to continued participation in 
athletics in 1975 and 1976; (3) that through 1987, the 
confined spaces on the ships on which he served wore on his 
knees and ankles; and (4) that during the period of 1985 to 
1987, his knee began to lock occasionally, and this condition 
has been recurring.

The veteran's service medical records and medical records 
from his time at the Coast Guard Academy do show some 
treatment for his ankle.  These records indicate that while 
in the Coast Guard Academy in March and April 1973, the 
veteran was treated for a right ankle strain.  The veteran's 
service medical records furthermore note treatment for a 
sprained right ankle in November 1982, where the veteran was 
diagnosed as having a contusion of the right foot, with films 
showing a non-tender tibial chip, noted as an old avulsion.  
As a result of that sprain, the veteran was instructed to ice 
and elevate his foot for 48 hours and to walk with support 
for one week.  Also, the Board notes that on examination in 
July 1984, the veteran was noted to have a scar on the medial 
side of the left ankle.

However, other than the above, the veteran's service medical 
records are negative for complaints about or treatment of the 
knees or ankles.  (The veteran has conceded that he did not 
seek treatment for knee impairment.)  The veteran's service 
medical records do not indicate that the veteran ever 
suffered a broken ankle in service.  On his report of medical 
history on annual examination in July 1984 and at his 
separation examination in June 1994, the veteran claimed 
never to have broken a bone.  Moreover, on examinations dated 
July 1976, September 1979, and July 1984, and on separation 
examination in June 1994, the veteran was evaluated as having 
normal feet and lower extremities, with no ankle or knee 
problems noted.  

Furthermore, the record contains no evidence of any post-
service diagnoses of foot or ankle disability, or treatment 
of any related symptoms.  A letter from the veteran's private 
physician dated August 2003 describes the veteran as having 
"a long history of lower back pain and chronic knee/ankle 
pain since he was on active duty in the Coast Guard."  
However, the accompanying medical records and diagnoses are 
negative for any ankle or knee problems.  No post-service 
treatment records of the veteran's ankles or knees has been 
provided, and the veteran has not identified nor authorized 
VA to obtain any such records.

In short, there is no competent medical evidence that the 
veteran currently suffers from a chronic ankle or knee 
disability.  There can be no valid claim for service 
connection in the absence of proof of a present disability.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Therefore, the Board must deny the veteran's claims.

Although the veteran believes that he currently suffers ankle 
and knee disabilities that are due to his service, he is not 
competent to provide evidence that requires medical 
knowledge.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for a left ankle 
disability, a right ankle disability with history of tibial 
chip/old avulsion, a left knee disability and a right knee 
disability is denied.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


